Citation Nr: 0624604	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from 
November 25, 2002, for lumbosacral strain with degenerative 
changes, and entitlement to an evaluation in excess of 40 
percent from March 23, 2004, for lumbar strain with 
degenerative changes, and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1980 to 
January 1981, and from September 1981 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied an evaluation in excess 
of 20 percent for the veteran's low back disorder, then 
characterized as chronic lumbar strain with degenerative 
changes.  In August 2004, the RO added degenerative disc 
disease to the veteran's service-connected low back disorder, 
and granted him an increase from 20 to 40 percent, and made 
this increase effective from March 2004.  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  From the time of the veteran's initial application for an 
increased rating on November 25, 2002, until March 22, 2004, 
the veteran's chronic lumbar strain with degenerative changes 
resulted in muscle spasm on extreme forward bending and loss 
of lateral spine motion, but lumbosacral strain with 
arthritis was not shown to be severe with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and lumbar spine range of 
motion was not severe.  

3.  From March 23, 2004, forward flexion of the thoracolumbar 
spine was limited to 30 degrees (more motion was possible but 
with pain), but there was not unfavorable ankylosis of the 
entire thoracolumbar spine, nor were there incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician of at least six weeks during any 12-
month period.  


CONCLUSION OF LAW

From November 25, 2002, through March 22, 2004, the criteria 
for an evaluation in excess of 20 percent for lumbar strain 
with degenerative changes have not been met, and from March 
23, 2004, the criteria for an evaluation in excess of 
40 percent for lumbar strain with degenerative changes and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (before and after September 2002) and 5292, 5295, 
5235-5243 (after September 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in this appeal in 
March 2003, prior to the issuance of the adverse rating 
decision now on appeal from May 2003.  Additional VCAA notice 
was provided in March 2004.  These notifications informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was 
additionally provided the regulatory implementation of VCAA, 
and the laws and regulations governing the adjudication of 
his claim for increase in statements of the case issued in 
December 2003 and August 2004.  All records of the veteran's 
treatment with VA have been collected for review, and the 
veteran was provided VA orthopedic examinations which are 
adequate for rating purposes.  The veteran submitted the 
private report of a magnetic resonance imaging (MRI) study 
from September 2003.  The veteran does not argue nor is the 
evidence on file suggest that there remains any additional 
relevant evidence outstanding which has not been collected 
for review.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the veteran was already 
provided an increased evaluation from 10 to 20 percent and 
again from 20 to 40 percent during the pendency of the 
appeal, and those allowances were made effective based upon 
the competent clinical evidence on file revealing objective 
evidence demonstrable of increases in disability consistent 
with the schedular criteria provided for evaluating such 
disability.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represents the average impairment in earning capacity in 
civil occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regard to the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebra are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).  

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002, and September 2003.  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absence congressional intent to the contrary.

Prior to September 2002, the Schedule provided ratings for 
lumbosacral strain which was severe with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion for a 
40 percent evaluation.  A 20 percent evaluation was warranted 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Prior to September 2002, the Schedule provided ratings for 
lumbosacral strain resulting in limitation of motion which 
was slight (10 percent), moderate (20 percent), and severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (postoperatively or 
preoperatively) either on the total duration of 
incapacitating episodes over previous 12-month periods, or by 
combining under § 4.125 separate evaluations of its 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four but less than six 
weeks during any previous 12-month period for a 40 percent 
evaluation, or with incapacitating episodes having a total 
duration of at least six weeks during any previous 12-month 
period for a 60 percent evaluation.  An incapacitating 
episode is defined under this newer criteria as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that "requires bed rest prescribed by a physician and 
treatment by a physician."  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with or without such 
symptoms as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:  
Unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation; forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  Various notes implementing 
this general rating formula also provide that normal lumbar 
range of motion for forward flexion is 90 degrees, and 
backward extension, left and right lateral flexion, and left 
and right rotation are all 30 degrees.  The combined range of 
normal lumbar motion is 240 degrees.  Additionally, range of 
motion measurements are to be rounded off to the nearest 
5 degrees.  

Analysis:  Historically, following his separation from 
service in November 1989, the veteran filed his initial claim 
for service connection for low back disability attributable 
to service in April 1996.  Following VA examination, in 
February 1997, the RO granted service connection for chronic 
lumbosacral strain with degenerative changes (arthritis) and 
assigned a 10 percent evaluation effective from the date of 
receipt of the veteran's claim in accordance with the now 
superseded criteria under Diagnostic Code 5295 for 
characteristic pain on motion.  That 10 percent evaluation 
remained in effect until the veteran filed his claim for 
increase (giving rise to the current appeal), in November 
2002.  

Following VA examination in January 2003, the RO granted the 
veteran an increased evaluation from 10 to 20 percent, made 
effective from the date of receipt of the veteran's claim for 
increase, also in accordance with now superseded Diagnostic 
Code 5295 for lumbosacral strain reflective of muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
The veteran disagreed and initiated this appeal.  

Following receipt of the veteran's private MRI objectively 
demonstrating the existence of degenerative disc disease, and 
the conduct of a March 2004 VA examination which included an 
opinion that the veteran's disc disease was reasonably 
related to his service-connected lumbar strain with arthritic 
changes from service, the RO granted the veteran an increased 
evaluation from 20 to 40 percent, and made that increase 
payable effective from the date of the March 2004 VA 
examination.  The appeal continues.  Because of the staged 
ratings assigned during the pendency of this appeal, the 
issue before the Board is whether the veteran is entitled to 
an evaluation in excess of 20 percent from his initial date 
of claim in November 2002, and whether he is entitled to an 
evaluation in excess of 40 percent from March 2004.

Following the veteran's initial claim for increase in 
November 2002, he was provided a VA orthopedic examination in 
January 2003, which revealed his posture and gait to be 
normal.  The low back revealed pain on movement, and left-
sided muscle spasm.  Straight leg raising was negative on the 
right and positive on the left at 80 degrees.  Lumbar range 
of motion was forward flexion to 95 degrees, backward 
extension to 35 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 35 degrees.  The 
examiner specifically reported no pain on any range of 
motion, and that lumbar range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis.  Neurological 
examination recorded motor function to be normal, but sensory 
function revealed a numbness of the left leg and foot by a 
mild sensory deficit.  The diagnosis was chronic lumbosacral 
strain with degenerative changes.  It was based upon this 
examination that the RO granted the veteran an increase from 
10 to 20 percent under now superseded Diagnostic Code 5295, 
based principally on findings of lumbar muscle spasm.  Range 
of motion at this examination was essentially normal.  

February 2003 VA X-ray studies of the low back were 
interpreted as showing a mildly increased lumbar lordosis.  
The vertebral bodies were normal in height.  There was 
identified mild osteoarthritis, most pronounced along the 
inferior aspect of the L5 vertebral body.  There was no 
spondylolisthesis, but some narrowing of the posterior aspect 
of the L5-S1 disc space was noted to be consistent with 
degenerative disc disease at that level.  

June 2003 VA X-ray studies of the low back were interpreted 
as revealing mild changes of facet joint arthropathy at L4-L5 
and L5-S1.  The five lumbar vertebra and intervertebral disc 
spaces otherwise appeared normal and were unchanged from 
previous study.  

In September 2003, the veteran submitted a private report of 
MRI of his low back.  Lumbar vertebral body heights were well 
maintained in anatomic alignment without abnormal signal.  
Disc material between L1 and L4 was considered to be normal.  
However, there was a minimal central disc bulge without 
spinal or lateral recessed stenosis at L4-L5, and there was a 
mild central disc bulge with annular tear, without spinal or 
lateral recessed stenosis at L5-S1.  The overall impression 
was "minimal to mild disc disease" from L4 to S1 without 
spinal or lateral recessed stenosis.  

September 2003 VA outpatient treatment records noted the 
veteran's back to be jumpy but without spasm or tenderness, 
straight leg raising was negative to 70 degrees bilaterally, 
and neurological motor function of the lower extremities was 
negative.  

October 2003 VA outpatient treatment records noted that 
radial and pedal pulses, back, sciatic notch, straight leg 
raising, hips, extremities, strength, coordination, gait, 
tandem gait, Romberg, sensory to pain, vibratory, position 
and touch were all unremarkable, except that it was difficult 
for the examiner to find pedal pulses on the left, and there 
was tenderness at the lumbar spine and decreased range of 
motion especially to the left with flexion.  The impression 
was no neurological changes.  The examiner felt that the 
veteran primarily needed a walk and exercise program and 
needed to lose weight.  

In October 2003, a VA orthopedist reviewed the veteran's 
private MRI study and indicated that it showed that the 
veteran had a "small defect at L5-S1...nothing at this time 
to suggest need for surgery...."  

January 2004 VA outpatient treatment records noted that 
although the veteran was having an increase in lumbar muscle 
spasm, he was overall improved by performing recommended 
walking, exercises and diet.  Examination revealed bilateral 
paravertebral muscle spasm, and some restricted range of 
motion.  Straight leg raising was "really unremarkable except 
with forceful checking of his muscles caused some back pain."  
Neurologically, sensation to pinprick and vibratory were 
intact, and strength was good and equal bilaterally in the 
legs and feet, although reflexes were all decreased to 
absent.  The assessment was that the veteran had aggravated 
his back through his exercise program.  In March 2004, the 
veteran complained of a numbness from the left knee down.  
Outpatient treatment records noted good motor power in the 
left leg and good sensation in the lower leg.  

In March 2004, the veteran was provided his most recent VA 
orthopedic examination.  The claims folder was available and 
reviewed by the physician.  The veteran reported constant 
achy back pain with intermittent exacerbations two or three 
times weekly, lasting about one hour.  He took medication for 
muscle relaxation and pain.  There had been no prior low back 
surgery, and no assistive devices were used.  He reported 
having had one incapacitating episode over the previous 
12 months when he was placed on bed rest for two days.  
Examination revealed the thoracic and lumbar spine to have a 
normal configuration, and paraspinal muscles bilaterally were 
negative for pain with palpitation.  Musculature of the 
lumbar spine was within normal limits, as was posture and 
gait at the beginning of the history and physical 
examination, but the veteran later had a limping gait.  Range 
of motion was forward flexion to 55 degrees with onset of 
pain at 30 degrees.  Backward extension, right and left 
lateral flexion, and right and left rotation were all to 
30 degrees.  The veteran performed heel and toe gait without 
complication, and had a negative straight-leg raise test 
bilaterally.  There were reduced deep tendon reflexes and 
pedal pulses of the left over right legs.  The physician 
noted a mild muscular atrophy of two centimeters of the left 
thigh over the right.  The physician specifically noted that 
there was no additional functional limitation due to pain, 
fatigue, weakness, decreased endurance or coordination with 
repeated range of motion.  The veteran reported increased 
lower back pain during range of motion exercises "with no 
objective evidence of pain during repeat range of motion."  
The diagnosis was chronic back strain with mild disc disease 
at L4-L5 and L5-S1, and that pain caused moderate functional 
impairment.  Based upon a review of the veteran's clinical 
history, it was this physician's opinion that it was at least 
as likely as not that the veteran's current disc disease was 
related to the chronic back strain which commenced during 
service.  It was based upon this examination report that the 
RO included degenerative disc disease with the veteran's 
previously service-connected chronic lumbar strain with 
degenerative changes, and granted the veteran an increase 
from 20 to 40 percent effective from the date of that 
examination.  

VA outpatient treatment records in May 2004 note that the 
veteran's low back was somewhat tender and had a decreased 
range of motion in all directions, but no sciatic notch 
tenderness and straight leg raising test was unremarkable.  
Strength, coordination and gait were unremarkable.  Reflexes 
were all relatively absent but they were equal and there was 
a stocking type hypalgesia of the left foot and lower leg.  

Upon careful consideration of all of the evidence on file, 
the Board finds that a clear preponderance of the evidence on 
file supports both the awards and the effective dates 
assigned by the RO during the pendency of this appeal, and is 
against any higher rating during either period.  From the 
date that the veteran filed his claim for increase in 
November 2002 until the date of the March 2004 VA 
examination, a 20 percent evaluation reflective of moderate 
chronic lumbar strain, with muscle spasm on extreme forward 
bending and loss of lateral spine motion most nearly 
approximated the degree of disability presented by the 
objective clinical evidence on file during the period.  At no 
time during this period did any of the clinical evidence on 
file, including VA examination and outpatient treatment 
records, show that the veteran had severe lumbar strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending or 
significant loss of lateral motion with osteoarthritic 
changes or some of the above with abnormal mobility on forced 
motion sufficient for the next higher 40 percent evaluation 
under Diagnostic Code 5295.  Additionally, all range of 
motion studies during this period showed restricted but 
nearly full and complete range of motion of the lumbar spine, 
and no range of motion study during this period could fairly 
be characterized as severe in nature sufficient for the next 
higher 40 percent evaluation in accordance with Diagnostic 
Code 5292.  X-ray studies during this period only recorded 
mild degenerative changes and facet joint arthropathy from L4 
through S1, but otherwise, intervertebral disc spaces and 
alignment appeared normal without significant abnormality.  
While the veteran's private September 2003 MRI study did 
reveal a "minimal" disc bulge at L4-L5 and a "mild" disc 
bulge at L5-S1, neither of these intervertebral disc spaces 
was found to have spinal or lateral recessed stenosis.  The 
overall impression from this MRI study remained "minimal to 
mild disc disease."  Indeed, at no time in any of the 
evidence on file, is the veteran shown to have a herniated 
nucleus pulposus (HNP) or any spinal stenosis or 
spondylolisthesis with documented impingement of ganglion or 
nerve root to the lower extremities.  Although the veteran 
has routinely complained of a paresthesia in the area of the 
lower left leg and foot, the preponderance of the routine 
outpatient treatment records on file reveal essentially 
normal muscle strength and walking gait.  

At the time of the March 2004 VA examination, however, the 
veteran is first demonstrated to have have a significant loss 
of lumbar forward flexion, the most important motion of the 
low back in terms of the criteria for evaluating such 
disability for VA purposes.  Although range of motion for the 
lumbar spine was to 55 degrees, the physician noted onset of 
pain at 30 degrees, and the RO used the 30-degree figure to 
justify the award of an increased evaluation to 40 percent 
consistent with the more recently adopted general rating 
formula for diseases and injuries of the spine.  In this 
regard, it is noteworthy, however, that all other recorded 
ranges of motion including backward extension and left and 
right lateral flexion and rotation were all reported as 30 
degrees which is considered fully normal range of motion for 
each.  This 40 percent evaluation could also be supported as 
the highest schedular evaluation available under the now 
superseded Diagnostic Code 5295.  The 40 percent evaluation 
is also the maximum available for severe limitation of motion 
in accordance with now superseded Diagnostic Code 5292.  

The veteran was not actually granted service connection for 
degenerative disc disease until the August 2004 rating 
decision with an increase to 40 percent made effective to the 
date of the March 2004 VA examination.  By March 2004, the 
superseded criteria for evaluating intervertebral disc 
syndrome at Diagnostic Code 5293 had been replaced by current 
schedular criteria.  In any event, the Board does not find 
that even if superseded criteria for intervertebral disc 
syndrome at 5293 were applicable, that the veteran's 
objectively documented symptomatology more nearly 
approximated pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Again, the private September 2003 MRI only noted a minimal 
and mild disc bulges in the low back with no true HNP and no 
documented nerve root impingements to the lower extremities.  

Under the current criteria for evaluating intervertebral disc 
syndrome, in effect at all times since the veteran was 
actually granted service connection for degenerative disc 
disease would require evidence of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician having a total duration of at least six weeks 
during any previous 12-month period, sufficient to warrant 
the next higher 60 percent evaluation.  The veteran is not 
shown in the competent clinical evidence on file to have had 
any incapacitating episodes as they are defined in the 
current schedular criteria, and only reported one such 
episode in 2003 requiring two days of bed rest.  Documented 
incapacitating episodes are not objectively demonstrated 
sufficient to warrant the assignment of the next higher 
60 percent evaluation at any time since this schedular 
criteria was implemented and adopted in September 2002.  

Under the general rating formula for diseases and injuries of 
the spine now in effect, the next higher 50 percent 
evaluation would require evidence of unfavorable ankylosis 
(complete bony fixation) of the entire thoracolumbar spine, 
and of course there is certainly no evidence of this level of 
disability for the veteran's low back.  For these reasons and 
bases, the Board finds that the RO has adequately and fairly 
evaluated the veteran's service-connected low back disorder 
at all times during the pendency of the appeal, and that no 
increased evaluation or alteration to previously assigned 
effective dates for those evaluations is warranted by the 
evidence on file.  


ORDER

From November 25, 2002, through March 22, 2004, an evaluation 
in excess of 20 percent for chronic lumbosacral strain with 
degenerative changes is denied, and from March 23, 2004, 
forward, an evaluation in excess of 40 percent for chronic 
lumbosacral strain with degenerative changes and degenerative 
disc disease is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


